UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June30,2007 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-22987 URIGEN PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 94-3156660 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 875 Mahler Road, Suite 235, Burlingame, CA 94010 (Address of principal offices) (Zip Code) (650)259-0239 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act:
